Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 1 of 14 PageID: 1947
 Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 2 of 14 PageID: 1948



type 2, neuropathy in hands and feet, diverticulitis, and kidney

stones. [R.P., p. 111]. Plaintiff’s application was denied,

first on November 9, 2015 and again upon reconsideration on

March 26, 2016. [R.P., p. 157, 169]. On August 15, 2018,

Plaintiff attended a formal hearing where Administrative Law

Judge Sharon Allard, heard testimony from Plaintiff, his

attorney, and vocational expert Andrew Vaughn. [R.P., p. 34].

      The ALJ issued a decision on December 5, 2018, denying

Plaintiff’s application based on her determination that

Plaintiff was “capable of making a successful adjustment to

other work that exists in significant numbers in the national

economy.” [R.P., p. 25-26]. The Appeals Council denied

Plaintiff’s request for review, rendering the ALJ’s decision

final. [R.P., p. 1]. Plaintiff now brings this action requesting

judicial review of the ALJ’s decision.

II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ regarding

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Hess

v. Comm’r Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42

U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence” means

“‘more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a

conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)


                                     2
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 3 of 14 PageID: 1949



(quoting Cons. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938));

Albert Einstein Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d

Cir. 2009).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Hess, 931

F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

  [A]n individual shall be determined to be under a
  disability only if his physical or mental impairment or
  impairments are of such severity that he is not only unable
  to do his previous work but cannot, considering his age,
  education, and work experience, engage in any other kind
  of substantial gainful work which exists in the national
  economy, regardless of whether such work exists in the
  immediate area in which he lives, or whether a specific
  job vacancy exists for him, or whether he would be hired
  if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).



                                    3
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 4 of 14 PageID: 1950



     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). The

claimant bears the burden of proof at steps one through

four, and the Commissioner of Social Security at step five.

Hess, 931 F.3d at 201 (citing Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 634 (3d Cir. 2010). Recently in Hess, 931

F.3d at 201–02, the Third Circuit described the ALJ’s role

in the Commissioner’s inquiry at each step of this

analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R. §§
     404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
     disabled. Id. Otherwise, the ALJ moves on to step two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities.” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is disabled.
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
     they do not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]


                                    4
  Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 5 of 14 PageID: 1951



       can still do despite [his] limitations.” Id. §§
       404.1545(a)(1), 416.945(a)(1). If the claimant can
       perform his past relevant work despite his limitations,
       he is not disabled. Id. §§ 404.1520(a)(4)(iv),
       416.920(a)(4)(iv). If he cannot, the ALJ moves on to
       step five.

       At step five, the ALJ examines whether the claimant “can
       make an adjustment to other work[,]” considering his
       “[RFC,] . . . age, education, and work experience [.]”
       Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
       examination typically involves “one or more hypothetical
       questions posed by the ALJ to [a] vocational expert.”
       Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
       If the claimant can make an adjustment to other work, he
       is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
       416.920(a)(4)(v). If he cannot, he is disabled.



III.   FACTUAL BACKGROUND

       The Court recites only the facts that are necessary to its

 determination on appeal, which is narrow. Plaintiff, who was 43

 years old at the Alleged Onset Date (the “AOD”), most recently

 worked as a medical transporter. [R.P., 111].          As a medical

 transporter, Plaintiff testified that he was required to lift

 patients in and out of vehicles.         [Id.].   Plaintiff contends

 that he had to leave this job because neuropathy in his hands

 and feet prevent him from helping patients in and out of the

 vehicles. [R.P., p. 60]. Furthermore, Plaintiff claims that his

 kidney stone problems require him to remain close to restrooms

 at all times and take frequent and lengthy breaks, which the job

 did not allow. [R.P., p. 60-61].




                                      5
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 6 of 14 PageID: 1952



     A. Plaintiff’s Medical History

     Plaintiff claims disability due to diabetes type 2,

neuropathy in hands and feet, diverticulitis, and kidney stones.

[R.P., p. 111]. In addition to these primary impairments,

Plaintiff also alleges a variety of secondary impairments, most

relevant to this appeal; anxiety disorder, depressive disorder

and post-traumatic stress disorder (“PTSD”). [R.P., p. 18].

     Plaintiff’s diverticulitis has been treated by his primary

care physician, Dr. Jennifer Naticchia. [R.P., p. 477].

Following a three-night hospitalization in September 2015 for

abdominal pain and acute diverticulitis, Dr. Naticchia, issued a

Treating Source Statement, in which she stated that Plaintiff

“has many disabling conditions including recurrent kidney

stones, newly diagnosed diabetes, neuropathy in his hands and

feet, and now he just was hospitalized for diverticulitis. Not

to mention side effects of medications and being overwhelmed by

all these newly diagnosed problems has also been disabling.”

[R.P., p. 477]. Dr. Naticchia opined that Plaintiff should not

return to work “indefinitely,” due to these medical limitations.

[R.P., p. 478].

     Plaintiff has also been treated for his anxiety,

depression, and PTSD at Stable Community Service by Licensed

Clinical Social Worker (“LCSW”), Jean Hadley. [R.P., p. 785].

Starting in March 2016, Plaintiff attended weekly therapy


                                    6
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 7 of 14 PageID: 1953



sessions with Ms. Hadley and took medication for his ongoing

mental health issues. [Id.]. Ms. Hadley reported that among

other limitations, Plaintiff’s ongoing psychiatric issues

resulted in deficiencies in concentration, pace and persistence

to the extent he would be off task up to 25% or more of the work

day and be absent more than four days per month. [R.P., p. 789].

Ms. Hadley’s Treating Source Statement was consistent with

Plaintiff’s psychiatric evaluation from Stable Community

Services diagnosing him with anxiety, depression, and PTSD.

[R.P., p. 785].

     Since November 2016, Plaintiff has been treated for chronic

kidney stones, and the resulting pain, by Dr. Batool Razvi.

[R.P., p. 1834]. Dr. Razvi’s Medical Source Report acknowledges

that Plaintiff’s suffers from chronic pain due to kidney stones

and diabetic neuropathy, whcih requires him to take Oxycodone.

[R.P., p. 1835-36]. Dr. Razvi noted the side effects from this

medication is likely to cause Plaintiff several limitations,

including being off task for 25% or more of the day and require

absences from work of more than four days per month. [R.P., p.

1839].

     Plaintiff filled out a self-assessment of his impairments

in a Function Report in October of 2015. [R.P., p. 358]. This

report indicated his impairments did not have any adverse




                                    7
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 8 of 14 PageID: 1954



effects on his ability to get along with others, concentrate,

follow instructions, and complete tasks. [Id.].

     Plaintiff underwent a consultative examination by a state

agency physician, Dr. William Anthony. [R.P., p. 739]. This

examination confirmed Plaintiff’s diabetic neuropathy. [R.P., p.

742-43]. Furthermore, Dr. Anthony stated, “[i]t was not part of

this evaluation, but [Plaintiff] notes he had a recent diagnosis

of depression, anxiety, and PTSD for which he requires further

evaluation and treatment.” [R.P., p. 743].

     Doctors from the Disability Determination Services (“DDS”),

including Dr. Joseph Udomsaph, Dr. Alka Bishnoi, Dr. Seung Park

(collectively, the “DDS Physicians”), examined Plaintiff’s

medical records and opined on Plaintiff’s medical impairments in

November 2015 and March 2016. [R.P., p. 119-156].          However, in

preparing these reports, the DDS Physicians neither personally

examined Plaintiff nor had full access to Plaintiff’s medical

records, including his psychiatric evaluations from Stable

Community Services. [Id.].      Nonetheless, the doctors opined

Plaintiff had some postural limitations, no exertional

limitations and no non-exertional limitations.


     B. The ALJ’s Decision

     After examining Plaintiff’s claim for disability benefits,

the ALJ conducted the five-step inquiry and concluded that



                                    8
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 9 of 14 PageID: 1955



Plaintiff was not disabled. At Step One of the analysis, the ALJ

concluded the Plaintiff had not engaged in substantial gainful

activity since the AOD of May 1, 2015. [R.P., p. 18]. At Step

Two, the ALJ concluded that Plaintiff’s “disorders of the

urinary tract, kidney disorder, diverticulitis, diabetes

mellitus, obesity, obstructive sleep apnea, spinal disorders,

vertigo, disorders of the elbow, degenerative disc disease, and

thyroid disorders” were severe because they were medically

determinable and significantly limit the claimant’s ability to

perform basic work activities. [R.P., p. 18]. However, the ALJ

found that his “hypertension, anxiety disorder and depressive

disorder” were non-severe because, “they have not caused more

than minimal limitation in the claimant’s ability to perform

basic work activities.” [R.P., p. 18].

     At Step Three, the ALJ found the Plaintiff’s impairments

did not meet the severity of one of the Listed Impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. [R.P., p. 15]. At Step

Four, the ALJ determined Plaintiff’s RFC as follows:

     [t]he claimant is capable of the exertional demands of
     sedentary work as defined in 20 C.F.R. 404.1567(a) and
     416.967(a). with exceptions. The claimant is capable of
     lifting/ carrying a maximum of 10 pounds at a time and
     occasionally lifting/ carrying negligible weight such as
     docket files, ledgers, or small tools; standing/ walking
     for 2 hours in an 8-hour workday; and sitting for 6 hours
     in an 8-hour workday. Regarding the postural demands of
     work, the claimant can occasionally climb ramps   and
     stairs, kneel, stoop, and crouch; cannot crawl of climb
     ladders, ropes or scaffold. Regarding the manipulative


                                    9
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 10 of 14 PageID: 1956



      demands of work, the claimant can frequently handle and
      finger, and occasionally feel. Regarding the environmental
      demands of work, the claimant can occasionally balance on
      wet moving or uneven surfaces. The claimant cannot have
      concentrated exposure to temperature extremes of heat and
      cold, wetness, humidity, fumes, odors, dusts, gases, and
      poor ventilation. Finally, the claimant will be off-task
      10% of the workday due to his impairments.

      [R.P., p. 20].

      In making this determination, the ALJ assigned “little

weight” to the limitations suggested by Plaintiff’s treating

physicians; Dr. Naticchia, Ms. Hadley and Dr. Razvi. The bulk of

the ALJ’s analysis focused on medical evidence and opinions from

Dr. William Anthony, the DDS Physicians’ reports, and

Plaintiff’s 2015 Function Report. [R.P., p. 22-23].

      At Step Five, the ALJ concluded that although the

Plaintiff’s RFC would not allow him to perform past relevant

work. However, the ALJ found that when considering Plaintiff’s

RFC, age, education, and past relevant work experience, there

were jobs that exist in significant numbers in the national

economy that he can perform, in specifically as a “call out

operator,” a “spotter,” or an “order clerk.” [R.P., p. 25]. As a

result, the ALJ determined that Plaintiff was not disabled.


IV.   DISCUSSION

      Among other arguments, Plaintiff asserts that the ALJ erred

in discounting the medical opinions of Dr. Naticchia, Ms. Hadley

and Dr. Razvi, and, as a result, failed to include appropriate


                                    10
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 11 of 14 PageID: 1957



limitations in the RFC determination.        In particular, Plaintiff

argues that by discounting these medical opinions, the ALJ

failed to account for Plaintiff’s deficiencies in concentration,

pace and persistence, which result in off-task behavior for up

to 25% of the day and absences up to four times a month. This

Court agrees that the ALJ failed to provide adequate reasoning

for discounting the opinions of Plaintiff’s treating physicians.

     When determining a claimant’s ability to work, the ALJ must

consider all relevant evidence, including the medical records,

medical source opinions, and the individual’s testimony. 20

C.F.R. § 404.1545(a). In weighing medical opinions, the ALJ is

entitled to afford a treating physician’s opinion with more or

less weight based on contradictory medical evidence or upon the

extent of supporting explanations. See Plummer v. Apfel, 186

F.3d 422 (3d. Cir. 1999)(citing Newhouse v. Heckler, 753 F.2d

283, 286 (3d. Cir. 1984)). However, the Third Circuit has held

that “[i]n choosing to reject the treating physician's

assessment, an ALJ may not make speculative inferences from

medical reports... due to his or her own credibility judgments,

speculation or lay opinion.” Morales v. Apfel, 225 F.3d 310, 317

(3d Cir. 2000).    Rather, an ALJ may only reject a treating

physician’s opinion based upon specific contradictory evidence.

Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).




                                    11
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 12 of 14 PageID: 1958



     Although Dr. Naticchia was Plaintiff’s primary care

physician, the ALJ discounted her medical opinions regarding

Plaintiff’s limitations, stating that “they are conclusory and

do not provide supporting objective evidence.” [R.P., p. 23].

Likewise, the ALJ afforded little weight to the Plaintiff’s

therapist, Ms. Hadley, despite five years of weekly therapy

sessions and consistent psychiatric examinations. The ALJ

reasoned that a LCSW is not an approved medical source and her

diagnosis, that Plaintiff suffers from depressive disorder,

anxiety disorder and PTSD, was “overly broad and too

restrictive.” [Id.].     Finally, the ALJ also discounted Dr.

Ravzi’s opinion because he did not provide a “function-by-

function analysis.” The ALJ also suggested that Dr. Razvi’s

opinion was overly broad, too restrictive, and not supported by

the record. [Id.]. The ALJ does not cite to any specific medical

evidence that is contradictory of these three determinations.1




1 Although the ALJ suggests that Plaintiff’s self-completed
Function Report, dated October 7, 2015, contradicts Ms. Hadley’s
cognitive limitations, the sole basis for the ALJ’s conclusion
is that Plaintiff did not check off the boxes to indicate that
his disability adversely impacted his abilities to remember,
understand, concentrate, get along with others, follow
instructions, and complete tasks. [See R.P., p.23 (citing to
R.P., p. 358-59)]. Although this may be one basis for
discounting Ms. Hadley’s opinion, it does not rule out the
possibility that Plaintiff’s physical conditions may have a
significantly adverse impact his mental health. Notably,
Plaintiff filled out this report before he began mental health
treatment with Stable Community Services. As such, the

                                    12
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 13 of 14 PageID: 1959



     Instead of relying upon the evaluations from Plaintiff’s

treating physicians, the ALJ allocated greater weight to

opinions from the DDS Physicians, who never examined Plaintiff,

and Dr. William Anthony, who only examined Plaintiff once.

[R.P., p. 22-23].     Notably, the ALJ gave partial weight to the

DDS Physicians because they were “familiar with the program,”

even though they “did not have the benefit of the latest medical

evidence nor the benefit of observing the claimant personally,

and they did not incorporate the entirety of the claimaint’s

limitations.” [Id., p.23].      Although the ALJ does not specify

the exact amount of weight placed upon the evaluation by Dr.

William Anthony, the ALJ appeared to give his opinion

significant weight, even though Dr. Anthony only examined

Plaintiff once and, admittedly, did not consider Plaintiff’s

alleged mental health limitations as part of his examination.

     In this case, the ALJ’s decision fails to sufficiently

explain the reasoning, or point to any substantive contradictory

evidence, for to justify the rejection of the opinions from Dr.

Naticchia, Ms. Hadley, and Dr. Razvi.        Because the ALJ’s opinion

lacked an adequate explanation for discounting the opinions from

Plaintiff’s treating physicians, this Court is unable to

conclude that the ALJ’s RFC formulation was supported by



conclusory rejection of Ms. Hadley’s opinion, without pointing
to further contradictory evidence, was unwarranted.

                                    13
Case 1:19-cv-16123-RMB Document 12 Filed 07/31/20 Page 14 of 14 PageID: 1960



substantial evidence.     In this case, the ALJ’s error was not

harmless, because the vocational expert testified there would be

no available work for someone with Plaintiff’s impairments who

would be absent for more two days a month. [R.P., p. 89-90].


V.   CONCLUSION

     Although valid reasons may exist to justify the ALJ’s

ultimate conclusion that Plaintiff is not disabled, the failure

to adequately explain the reasoning for discounting treating

physician opinions precludes this Court from finding that the

ALJ’s determination was based upon substantial evidence. As a

result, the Court will vacate the ALJ’s decision and remand for

further proceedings consistent with this Memorandum Opinion and

Order.

     ACCORDINGLY, IT IS on this, the 31st day of July 2020,

hereby

     ORDERED that the ALJ’s decision, denying Plaintiff’s

application for Social Security benefits, is VACATED and

REMANDED for further proceedings consistent with this Memorandum

Opinion and Order; and it is further

     ORDERED that the Clerk of the Court shall CLOSE this case.



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE



                                    14
